 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    ALEXANDER LOPEZ,                                        Case No. 2:18-cv-00480-JCM-NJK
 7                                         Petitioner,
             v.                                                             ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                        Respondents.
10

11          This habeas matter is before the court on respondents’ fourth motion for enlargement of
12   time (ECF No. 31). This motion was filed on November 18, 2019—the third extended deadline to
13   file an answer.
14          Following entry of the order granting respondents’ third request for more time, petitioner
15   Alexander Lopez filed a formal objection to any future extensions. (ECF No. 30). Petitioner asked
16   that the November 18, 2019 deadline be firm as he has been patiently waiting since August 2019
17   for respondents’ answer and he is anxious to have his petition resolved in a timely manner. (Id.)
18          Respondents’ fourth motion requests one additional week to answer the petition because
19   counsel has been unable with due diligence to timely complete the answer. Counsel for respondents
20   represents that, during a final review of the state district court and appellate court dockets,
21   respondents “obtained approximately 20 additional records to supplement the previous record.”
22   (ECF No. 31 at 2, ¶ 4.) She asserts that she was unable to review the records for redactions nor
23   determine whether they impact the substance of the answer because they were obtained the Friday
24   before the deadline. Counsel acknowledges that petitioner objects to any further extensions, but
25   asserts that her request is not for the purpose of delay. Rather, she requests the short extension to
26   ensure that the record is complete and fully complies with the Local Rules of Practice.
27

28

                                                         1
 1          Good cause appearing, respondents’ fourth motion is GRANTED. Respondents have up

 2   to and including November 25, 2019, to answer the petition in this case. However, counsel for

 3   respondents is cautioned, further extensions of time are not likely to be granted absent

 4   compelling circumstances and a strong showing of good cause why the answer could not be

 5   completed within the extended time allowed despite the exercise of due diligence.

 6          IT IS SO ORDERED.

 7                November
            DATED this _ day of20, 2019. 2019.
                                November

 8

 9                                                     JAMES C. MAHAN
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
